People v Gorbunov (2021 NY Slip Op 03050)





People v Gorbunov


2021 NY Slip Op 03050


Decided on May 12, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
BETSY BARROS
VALERIE BRATHWAITE NELSON
LINDA CHRISTOPHER, JJ.


2019-08896
 (Ind. No. 815/17)

[*1]The People of the State of New York, respondent,
vRoman S. Gorbunov, appellant.


Paul Skip Laisure, New York, NY, for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Nancy Fitzpatrick Talcott of counsel; Victoria Randall on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Ira H. Margulis, J.), imposed July 9, 2019, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The record demonstrates that the defendant knowingly, intelligently, and voluntarily waived his right to appeal (see People v Thomas, 34 NY3d 545, 564; People v Sanders, 25 NY3d 337, 340; People v Batista, 167 AD3d 69, 74). The defendant's valid waiver of his right to appeal forecloses appellate review of his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 255-256; People v Batista, 167 AD3d at 78).
DILLON, J.P., AUSTIN, BARROS, BRATHWAITE NELSON and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court